Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Amendment filed 04/14/2021.
Claims 1-7 have been examined.

Response to Amendment
In the instant amendment, claims 1, 6 and 7 have been amended.
The 35 USC §101 rejection over claims 1-7 is maintained in view of Applicant’s amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claims 1, 6 and 7
The claims reciting the limitations “… to acquire an upper limit and a lower limit of a probability of a false positive for each of multiple tests based on data-after-aggregation pertinent to a presence or absence of a specific event occurrence acquired by a multiple testing; set a value from multiple upper limits being acquired; calculate the probability of the false positive with respect to each of tests having lower limits less than the value; acquire a set of probabilities of the false positive; obtain a probability value from the set of probabilities of the false positive; and display the probability value on a display device.” are directed to an abstract idea as the claims recite mental process and certain method of organizing human activity.   Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application.  It’s noted that the claims recite additional elements (i.e., an information processing apparatus, a memory, a processor, a medium, a computer, and a display device).  However, said additional elements are recited at a high-level of generality (i.e., a processor coupled to the memory, a medium storing an information processing program for causing a computer to perform a process, and display the probability value on a display device) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.   As mentioned above, although the claims recite additional elements, said elements taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer content distributing functions routinely used in information technology field.  It’s noted that the claims recite additional elements (i.e., a processor coupled to the memory, a medium storing an information processing program for causing a computer to perform a process, and display the probability value on a display device).  However, said additional elements are recited at a high-level of generality (i.e., a processor coupled to the memory, a medium storing an information processing program for causing a computer to perform a process, and display the probability value on a display device) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Generic computer components recited as performing generic computer functions that are well understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Therefore, the claim is directed to non-statutory subject matter.
Regarding claims 2-5, claims 2-5 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.


Allowable Subject Matter
Claims 1-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Response to Arguments
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. 

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday and the second Friday of the bi-week from 7:30AM to 5:00PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300. 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193